Title: To Thomas Jefferson from Thomas Appleton, 22 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        Dear Sir,
                        Leghorn
22 June 1825—
                    I now inclose your private account with me, balance due me 178 Dollrs 50 Cts—I am hourly, in expectation of the piedestal, for your own use, which my sculptor has made, as Raggi had not, even the means to execute this trifle—if it arrives, before the sailing of the vessel, it shall be now sent, otherwise, it shall be forwarded by the first for New York.—You will perceive, it is included in your private account.—Raggi, being determin’d to return to the U’ States, he has, through my intercession, obtain’d a passage for New York, at less than half the customary price—I hope he may, there find bread, for here, he would soon want it.—he carries with him, a trifling paccotite, which he has obtain’d on credit, payable 3 months after his arrival, and which, I beleive, will never pay the cost & charges.—In my next letter, which will be in July, I shall be able to fix the precise balance due me, from your University, which amount, together with the balance of your private account, may be remitted, as heretofore, to Mr Williams of London, or if it should be more convenient, remit both to Thomas Perkins of Boston, adding, whatever, may be, the then rate of exchange on London,—I hope you may find the chimney-mantles, much to your satisfaction, for no pains were spar’d, either in procuring beauty of marble, or in their execution.—With constant wishes, Sir, for your happiness, beleive me, with great sincerity your devoted servantTh: Appleton